Citation Nr: 1723513	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include benign prostatic hyperplasia.

2.  Entitlement to service connection for chronic fatigue or exhaustion with shortness of breath.

3.  Entitlement to service connection for neuropathy in the lower extremities, to include tingling and burning in the feet.

4.  Entitlement to service connection for numbness of the arms and hands.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an acquired psychiatric disability, to include mood disorder as secondary to general medical condition.

7.  Entitlement to service connection for a left hand disability, to include arthritis.

8.  Entitlement to service connection for a left knee disability, to include arthritis.

9.  Entitlement to service connection for a skin disability, to include chloracne.

10.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1969, including in the Republic of Vietnam.  He then served in the Army National Guard from June 26, 1974 to October 18, 1974.  He subsequently served in the Air Force Reserve but the dates of service remain unverified. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011, September 2011, and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2011, as pertinent to this case, the RO denied service connection for a prostate disability (characterized as enlarged prostate/high prostate specific antigen (PSA)), and granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating effective from January 11, 2011. 

In September 2011, the RO denied service connection for chronic fatigue/ exhaustion and shortness of breath, neuropathy to include tingling and burning in the feet, and a skin disability (characterized as chloracne of various body parts). 

In February 2012, the RO denied service connection for numbness of the arm and hands, headaches, a psychiatric disability (claimed as mood disorder secondary to general medical condition), left hand arthritis, and left knee arthritis.  The RO also denied a compensable rating for bilateral hearing loss disability, and again denied service connection for a prostate disability, chronic fatigue, and neuropathy with symptoms in the feet.  The RO identified the date of claim for these conditions as a November 2011 statement by the Veteran.  Nevertheless, as those denials were based on pertinent new evidence received within one year after the initial denials in April 2011 and September 2011, the prior denials did not become final, and there was no need to meet the criteria to reopen a prior claim. 

Although the Veteran has specified certain disorders, such as chloracne and enlarged prostate, in his claims for service connection, he has complained of various skin and prostate symptoms and the medical evidence includes various diagnoses.  Therefore, the Veteran's service connection claims are characterized as stated on the first page of this decision to encompass all current diagnoses for the complained of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In April 2015, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests with respect to the claim for an initial compensable rating for bilateral hearing loss disability.  See Dyment v. West, 13 Vet. App. 141 (1999).

In this decision, the Board denies an initial compensable rating for bilateral hearing loss disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no worse than Level I hearing impairment in the left ear and Level I hearing impairment in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his bilateral hearing loss disability in February 2011, December 2011, and August 2015.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

While the AOJ did not comply with the prior remand's requests regarding notice and service records, those actions were not pertinent to the claim for a higher rating for hearing loss.  Pertinent to this issue, the AOJ obtained all available treatment records and afforded the Veteran a new VA examination to determine the current severity of his bilateral hearing loss.  Thus, the AOJ has complied with the prior remand with respect to this issue.  See Dyment, 13 Vet. App. 141.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

The Veteran's bilateral hearing loss disability has been rated under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).  

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

At the February 2011 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 10, 15, 45, and 55 in the left ear and 10, 20, 35, and 45 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 31.25 in the left and 27.5 in the right.  Maryland CNC speech recognition scores were 94 percent in the left ear and 94 percent in the right ear.  The examiner noted that the Veteran's hearing loss has no significant effect on occupation and no effect on usual daily activities.  

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear based on application of the reported findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The audiometric evaluations do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment that would require any alternate method of rating.  38 C.F.R. § 4.86 (2016).  

At the December 2011 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 15, 15, 40, and 55 in the left ear and 15, 20, 30, and 40 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 31 in the left and 26 in the right.  Maryland CNC speech recognition scores were 98 percent in the left ear and 94 percent in the right ear.  The Veteran reported difficulty hearing in noise and if someone is not facing him while talking.  The examiner noted that the Veteran's hearing loss has an impact on ordinary conditions of daily life, including ability to work.  The examiner stated that the Veteran needs people to repeat themselves and he has to see the people's faces when they are speaking to understand what is being said, and that background noise makes understanding more difficult.  The examiner noted that the Veteran's hearing loss causes difficulty with understanding what coworkers are saying.  

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear, and warrant a 0 percent rating.  The audiometric evaluations do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment to require any alternate method of rating.  

A December 2013 VA treatment note reflects that the Veteran underwent a hearing test, and there were no significant changes since the last test in 2011.  April 2014 and April 2015 VA treatment notes reflect that the Veteran's hearing loss remained unchanged and stable.

At the August 2015 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 10, 15, 40, and 55 in the left ear and 15, 20, 35, and 50 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 30 in the left and 30 in the right.  Maryland CNC speech recognition scores were 96 percent in the left ear and 98 percent in the right ear.  The Veteran reported difficulty hearing in noise and if someone is not facing him while talking.  The examiner noted that the Veteran's hearing loss has no impact on ordinary conditions of daily life, including ability to work.  

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear, and warrant a 0 percent rating.  The audiometric evaluations again do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment.  

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he reported difficulty hearing with background noise and if someone is not facing him while talking, audiological evaluations have not demonstrated a compensable level of hearing loss.  

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board concludes that an initial compensable rating for bilateral hearing loss disability is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the schedular evaluation in this case is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected hearing loss disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.

Moreover, there is no evidence that the Veteran's service-connected bilateral hearing loss results in an exceptional or unusual disability picture.  There is no evidence of marked interference with employment.  Although he has indicated hearing difficulties, especially when there is background noise, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to maintain employment.  He has also not required frequent hospitalizations for hearing loss disability.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board finds nothing in the record to indicate that the Veteran's bilateral hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of bilateral hearing loss disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial compensable rating for bilateral hearing loss disability is denied.


REMAND

In the April 2015 remand, the Board in part requested that the AOJ notify the Veteran of the requirements to establish service connection based on active service in the National Guard or Reserve; obtain the Veteran's complete service personnel records; clarify the Veteran's dates of service after August 31, 1969 including any periods of active duty, active duty for training (ADT), or inactive duty training (IDT) in the National Guard and Air Force Reserve; and obtain all of the Veteran's service treatment records from the National Guard and Air Force Reserve.

In June 2015, the AOJ sent the Veteran notice pursuant to 38 U.S.C.A. § 5103(a) (West 2014).  However, that notice did not notify the Veteran of the requirements for establishing service connection based on active service in the National Guard or Reserve.  Thus, the AOJ should send corrective notice that includes the criteria for establishing service connection based on periods of ADT and IDT, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015, the AOJ submitted a request to VA's Record Management Center for the Veteran's complete service treatment and personnel records held at the National Personnel Records Center.  In June 2015 letters, the AOJ requested the Veteran's records from the Army National Guard and Air Force Reserve.  The AOJ received additional records from the Record Management Center.  Receiving no reply from the Army National Guard, the AOJ made several follow-up requests and eventually received some additional service personnel and treatment records.  However, while the AOJ also did not receive a reply from the Air Force Reserve, the AOJ did not make any follow-up requests and to date a reply has not been received.  Thus, the AOJ should submit a follow-up request to the Air Force Reserve for the Veteran's service records, in compliance with the prior remand.  See id.  

If any additional service records are obtained, then the AOJ should return the Veteran's claims file to each of the prior examiners for an addendum on whether any change in the prior opinion is warranted based on the additional records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective notice on the requirements for establishing service connection based on active service in the National Guard or Reserve that includes the criteria for establishing service connection based on periods of ADT and IDT. 

2.  Submit a follow-up request to the Air Force Reserve for all of the Veteran's service treatment and personnel records.  Make as many follow-up requests as necessary to obtain the records or until it is determined that the records either do not exist or further efforts to obtain them would be futile.

3.  If any additional service records are obtained, then return the claims file to each of the prior examiners for an addendum on whether any change in the prior opinion is warranted based on the additional records.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


